Case 0:18-cv-61250-RNS Document 54 Entered on FLSD Docket 03/13/2019 Page 1 of 4



                              United States District Court
                                        for the
                              Southern District of Florida
                                          )
   Kyle Eggnatz, Plaintiff,               )
                                          )
   v.                                     ) Civil Action No. 18-61250-Civ-Scola
   Coventbridge (USA) Inc. d/b/a          )
   Coventbridge Group, and others,        )
   Defendants.                            )

                  Order on Motion for Conditional Certification
        This matter is before the Court on Plaintiff Kyle Eggnatz’s Motion to
  conditionally certify a collective action under 29 U.S.C. § 216(b) and facilitate
  notice to those class members (ECF No. 20). Upon review of the record, the
  parties’ briefs, and the relevant legal authorities, Eggnatz’s motion is denied
  (ECF No. 20).

        1. Background
         Plaintiff Kyle Eggnatz brings this action under the Fair Labor Standards
  Act (the “FLSA”), 29 U.S.C. § 201 et seq., against Defendants Coventbridge, David
  Merrill, and Jim Francis, for Coventbridge’s alleged failure to pay overtime wages.
  (Compl. at ¶ 15, ECF No. 1.) The Plaintiff worked as a “field investigator” for
  Coventbridge from July 24, 2017 to February 23, 2018. (Id. at ¶ 60.)
         The Plaintiff now moves to conditionally certify a collective action defined
  as “all Field Investigators in the Florida region that worked for Defendants at any
  time between June 5, 2015 and the present.” (Motion to Certify at 1, ECF No.
  20.) The Plaintiff has submitted the declarations of John Gaston, Carlos Rodgers,
  and Shawn Gaffney in support of his motion (ECF Nos. 20-4, 20-5, 20-6.) These
  individuals have also filed consents to join the lawsuit if it is conditionally
  certified. (ECF Nos. 21-23.)
         In response, Defendants argue that conditional certification is improper
  because: 1) the declarations of the opt-in plaintiffs are conclusory and boiler-
  plate and contain no factual details to support the allegations; 2) Plaintiff is not
  similarly situated to the proposed class; 3) Plaintiff cannot establish other
  employees who wish to opt in; and 4) Coventbridge has a written policy providing
  for overtime pay. (Response at 17-18, ECF No. 28.) For the reasons described
  below, the Court denies the Plaintiff’s motion.
Case 0:18-cv-61250-RNS Document 54 Entered on FLSD Docket 03/13/2019 Page 2 of 4



        2. Legal Standard
         The FLSA permits an action to be brought for unpaid minimum wages, or
  unpaid overtime compensation (and an additional equal amount as liquidated
  damages) “by any one or more employees for and in behalf of himself or
  themselves and other employees similarly situated.” 29 U.S.C. § 216(b). This is
  known as a collective action under the FLSA. The Eleventh Circuit has endorsed
  a two-stage procedure to determine whether it is appropriate to maintain an
  FLSA case as a collective action. Morgan v. Family Dollar Stores, Inc., 551 F.3d
  1233, 1260 (11th Cir. 2008); Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208,
  1216-19 (11th Cir. 2001). At the notice stage, also known as the conditional
  certification stage, a district court determines whether similarly situated
  employees should be notified. Morgan, 551 F.3d at 1260-61. “The second stage
  is triggered by an employer’s motion for decertification.” Morgan, 551 F.3d at
  1261 (citing Anderson v. Cagle’s, 488 F.3d 945, 953 (11th Cir. 2007)).
         “[B]efore facilitating notice, a district court should satisfy itself that there
  are other employees . . . who desire to ‘opt-in’ and who are ‘similarly situated’
  with respect to their job requirements and with regard to their pay provisions.”
  Morgan, 551 F.3d at 1269 (citing Dybach v. State of Florida Dep’t of Corrections,
  942 F.2d 1562, 1567 (11th Cir. 1991); see also Bennett v. Hayes Robertson
  Group, Inc., 880 F.Supp.2d 1270 (S.D. Fla. 2012) (King, J.) (internal quotations
  and citations omitted) (a court “may grant conditional certification if a plaintiff
  demonstrates a reasonable basis to believe that: (1) there are other employees of
  the Defendant who desire to opt-in and (2) that these other employees are
  ‘similarly situated’ with respect to their job requirements and with regard to their
  pay provisions”). The requirement that members of the collective action be
  similarly situated is a flexible one and is different from that required under
  Federal Rules of Civil Procedure 20 (joinder), 23 (class actions), and 42
  (severance). See Grayson v. K Mart Corp., 79 F.3d 1086, 1096 (11th Cir. 1996);
  Morgan, 551 F.3d at 1260-61. The plaintiff “has the burden of showing a
  ‘reasonable basis’ for his claim that there are other similarly situated employees.”
  Morgan, 551 F.3d at 1260 (citations omitted).
         The Eleventh Circuit has described the standard at the notice stage as
  “fairly lenient” and “not particularly stringent.” See Morgan, 551 F.3d at 1260-
  61 (internal quotations and citations omitted). Thus, the plaintiff’s burden may
  be “‘satisfied by substantial allegations of class-wide discrimination, that is,
  detailed allegations supported by affidavits which successfully engage
  defendants’ affidavits to the contrary.’” Blake v. Batmasian, 197 F.Supp.3d 1367,
  1371 (S.D. Fla. 2016) (Marra, J.) (quoting Grayson, 79 F.3d at 1097). The
  position that the plaintiff holds must be similar, but need not be identical, to the
Case 0:18-cv-61250-RNS Document 54 Entered on FLSD Docket 03/13/2019 Page 3 of 4



  positions held by the putative class members. Hipp v. Liberty Nat’l Life Ins. Co.,
  252 F.3d 1208, 1217 (11th Cir. 2001) (citations omitted); Blake, 197 F.Supp.3d
  at 1374.

        3. Analysis
        A. Desire to Opt-In
         The Plaintiff must demonstrate that there is a “reasonable basis” to believe
  that there are other employees who desire to opt-in. Reyes v. AT&T Corp., 801 F.
  Supp. 2d 1350, 1356 (S.D. Fla. 2011) (Cooke, J.). The Plaintiff “may present
  evidence of other employees who desire to opt-in via affidavits, consents to join
  the lawsuit, or expert evidence of the existence of similarly-situated employees.”
  Palacios v. Boehringer Ingelheim Pharm., No. 10-2238, 2011 WL 6794438, at *4
  (S.D. Fla. April 19, 2011) (Ungaro, J.).
         The Court finds that the Plaintiff easily satisfies this standard. Three
  Coventbridge employees have already filed consents to join this lawsuit. (ECF
  Nos. 21, 22, 23.) All three employees state that they consent to join the lawsuit
  and consent to join any subsequent action to assert these claims against the
  Defendants if this lawsuit does not proceed collectively. (See, e.g., ECF No. 20-6
  at ¶ 11.) “It is therefore clear for the purposes of a conditional certification
  analysis that a reasonable basis exists to believe there are other employees who
  desire to opt-in.” Reyes, 801 F. Supp. 2d at 1356. See Tyler v. Payless Shoe
  Source, Inc., No. 22:05-CV-33F, 2005 WL 3313763, at *3 (N.D. Ala. Nov. 23,
  2005) (finding that three consents to join filed by putative opt-in plaintiffs is
  sufficient to satisfy this prong).

        B. Similarly Situated Employees
         The Plaintiff must also demonstrate that the other employees are “similarly
  situated” with respect to their job requirements and pay provisions. Palacios,
  2011 WL 6794438 at *5. The factors to consider in determining whether the
  putative opt-in plaintiffs are similarly situated include: 1) whether the plaintiffs
  all held the same job title; 2) whether they worked in the same geographical
  locations; 3) whether the alleged violations occurred during the same time
  period; 4) whether the plaintiffs were subjected to the same policies and
  practices, and whether these policies and practices were established in the same
  manner and by the same decision-maker; and 5) the extent to which the actions
  which constitute violations claimed by plaintiffs are similar. Laos v. Grand Prize
  Motors, Inc., No. 11-22973, 2012 WL 718713, at *2 (S.D. Fla. March 6, 2012)
  (Scola, J.).
Case 0:18-cv-61250-RNS Document 54 Entered on FLSD Docket 03/13/2019 Page 4 of 4



         Here, the Plaintiff asserts that all three opt-in employees were “field
  investigators” in Florida within the same time period. (ECF No. 20.) They were
  all required to work in excess of forty hours per week and were subject to the
  Defendant’s policy that required them to underreport their hours. (Id.) In support
  of these assertions, the Plaintiff submits three affidavits—the affidavit of John
  Gaston, Carlos Rodgers, and Shawn Gaffney. (ECF Nos. 20-4, 20-5, 20-6.) Each
  affidavit contains identical language regarding the Defendant’s “unlawful
  employment and pay policies” that required them to “routinely work[] over 40
  hours a week.” (See, e.g., ECF No. 20-6 at ¶ 3.)
         The Defendants argue that the Plaintiff’s conclusory assertions are
  insufficient to show that the opt-in plaintiffs are similarly situated. (Opposition
  at 6-7, ECF No. 28.) The Court agrees.
         The Plaintiff must make “detailed” and “substantial” allegations supported
  by affidavits. Palacios, 2011 WL 6794438 at *5. Here, the three affidavits are
  identical. (Compare ECF No. 20-4 and ECF No. 20-5 and ECF No. 20-6.) The
  affidavits fail to state each employees’ dates of employment, where in Florida
  each employee worked, and how each employee was impacted by the Defendants’
  allegedly unlawful practices. The affidavits do not even specify whether the
  employee is a current or former employee. (See, e.g., ECF No. 20-6) (“I am an
  employee currently or formerly employed . . . .”) (emphasis added). These
  identical declarations fail to “successfully engage” the Defendant’s declaration
  that the opt-in plaintiffs are not similarly situated. See Holmes v. Diagnostics,
  Inc., No. 11-80567, 2012 WL 12876965, at *3 (S.D. Fla. June 24, 2012)
  (Williams, J.) (denying motion to certify). As other courts have noted, allowing
  conditional certification based on “a handful of boilerplate declarations” would
  “present a ready opportunity for abuse.” Id. See also Palacios, 2011 WL 6794438
  at *5 (declining to certify class based on “three almost identical, cut-and-paste
  declarations”).

        4. Conclusion
         Based on the foregoing, the Court denies Plaintiff’s Motion for Conditional
  Certification.
        Done and ordered at Miami, Florida, on March 13, 2019.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
